Title: From James Madison to David Humphreys, 1 June 1805
From: Madison, James
To: Humphreys, David


Sir.
Department of State, June 1st. 1805.
The letter for Mr. Young enclosed in yours of the 20th. April was sent after him to Philadelphia, but as he had sailed for Spain before it reached him, it will be forwarded to him there. With the point contended by Mr. Young this Department has no official connection, and the general subject of your accounts belongs to the Treasury Department. The diamonds presented to Mrs. Humphreys remain here, they are however subject to your disposal on the principle explained in my letter of 5 January 1803. At the same time you will permit me to observe that they are not considered as officially and regularly deposited in the Department but remain therein only from the necessity imposed by your having declined to take them back. If on reconsideration of the principle of my letter of January 5th. 1803, it should appear to have more weight than was at first allowed to it, they will at any time be replaced in your own possession. I am &c.
James Madison.
